DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claims 1 – 30 rejected under 35 U.S.C. 103 as being unpatentable over Sinai (US Patent 7,885,422) in view of Felder et al. (US 2012/0155586), applicant argues (see pages 8 - 9 of applicant's remarks filed Oct 18, 2021) the cited references fail to teach the limitation “logic configured to control performance of a communication path within the audio codec based on one or more system conditions associated with the system by at least one of: reduction of a delta-sigma word rate associated with the communication path and reduction of a bit width associated with the communication path”, as recited in claim 1 and as similarly recited in claim 16. Applicant’s remarks have been fully considered but are moot because the arguments do not apply to the cited references being used in the current rejection. (see below rejections).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 10 – 22, 25 - 30 rejected under 35 U.S.C. 103 as being unpatentable over Sinai (US Patent 7,885,422) in view of Lesso (U.S. Patent Application Publication 2015/0256925).

Regarding Claim 1, Sinai discloses:
A system (see col. 2: lines 15-18 and 55-64, col. 3: lines 29-67, col. 6: lines 10-28, and cols. 6-7: lines 60-5: teaches the system, figs 1 and 3a, employing an audio codec) comprising:
an audio coder-decoder (codec) having a plurality of digital-to-analog converters (DACs) (col. 19 line 55 – col 20 line 55, see FIGS. 1, 3a, 9a: Audio Codec 9, the audio 
a serial interface communicatively coupled to the audio codec (see FIGS. 1 and 3a: shown as “UART” 5/50 serial connection, and col. 10 line 59 – col 11 line 67: and serial control link 8 can be used between the applications processor and the codec 9 when not using AC data link 7) wherein the serial interface is configured to communicate audio streams to or from the audio codec (col. 10 line 59 – col 11 line 67: the serial connection communicates audio streams, such as music, voice, between the codec 9 and applications processor 4), wherein the audio codec is configured to be configured as a device on the serial interface (col 12 line 66 – col 13 line 26: codec 9 is configured as a device to handle audio transfers directly from the applications processor 4 and communications processor 3, for voice and music connections).
Sinai teaches a communication path within the codec 9 (figs. 9a, 9b), the connections to the inputs of DACs 13 and 14 for audio data, and dual functionality comprising optimizing circuitry (col 12 lines 1 – 15, col 20 line 56 – col 21 line 2) configured to provide setting different configurations to implement different audio functions to control performance of the communication path within the codec based on a condition, for example voice optimized or music optimized [logic to control performance of the communication path within the audio codec] but does not teach the logic configured to control performance by at least one of [examiner notes the following limitations are claimed in the alternative]: reduction of a delta-sigma word rate associated with the communication path and reduction of a bit width associated with the communication path.


Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:


Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the logic is configured to control performance of the communication path to minimize power consumption of the system (Sinai col 20 line 56 – col 21 line 1: the optimizing circuitry allows codec components, such as an ADC or mixer, within the communications path, to be powered down when not required).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the logic is configured to control performance of the communication path to maximize an audio quality of the system (Sinai col 20 line 56 – col 21 line 15, col 22 lines 41 - 65: whereby audio codec 9 may also comprise digital adders and multipliers, and a switching matrix to switch the various on-board components into different configurations in order to implement different audio functions that avoid any degradation of the audio signal).

Regarding Claim 5, in addition to the elements stated above regarding claim 4, the combination further discloses:


Regarding Claim 6, in addition to the elements stated above regarding claim 4, the combination further discloses:
wherein the audio quality comprises one of a dynamic range ratio and a signal-to-noise ratio of the system (Sinai col. 20 line 56 – col 21 line 5: audio quality avoiding additional thermal noise, distortion, crosstalk from other ambient signals implicitly teaches increasing the signal-to-noise ratio since there is less noise compared to the desired signal).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the logic is configured to control performance of the communication path by scaling power consumption of the communication path based on a quality of a received audio stream (Sinai col 20 lines 1 – 28, col. 20 line 56 – col 21 line 5, col 22 lines 41 – 65, col 27 lines 4-20: depending on the resolution and/or format, such as digital, of audio arriving to the codec the optimizing circuitry allows the codec to configure which components, including ADCs, mixers and DACs, within the communication path are not required which reduce power consumption).

Claim 10, in addition to the elements stated above regarding claim 7, the combination further discloses:
wherein:
each DAC among the plurality of DACs has a respective level of audio performance and a respective level of power consumption (Sinai fig. 1, col 12 lines 1 – 15, col 20 line 56 – col 21 line 2: whereby this "dual functionality" codec 9 comprises: voice optimised circuitry 9a for processing voice audio data to/from the communications processor 3, including a mono DAC and ADC; Hi-Fi or music optimised circuitry 9b for processing the higher sampling rate high resolution audio data to/from the applications processor 4, including stereo DACs and ADCs, analogue mixing and amplifier circuits, each DAC requires an amount of power when powered on for use); and
the logic is configured to control performance of the communication path by selecting which DAC from the plurality of DACs to power on for performing digital-to-analog conversion in the communication path (Sinai fig. 1, col 12 lines 1 – 15, col 20 line 56 – col 21 line 2: whereby this "dual functionality" codec 9 comprises: voice optimised circuitry 9a for processing voice audio data to/from the communications processor 3, including a mono DAC and ADC; Hi-Fi or music optimised circuitry 9b for processing the higher sampling rate high resolution audio data to/from the applications processor 4, including stereo DACs and ADCs, analogue mixing and amplifier circuits, the optimizing circuitry determines which DAC should be utilized and powered).

Regarding Claim 11, in addition to the elements stated above regarding claim 1, the combination further discloses:


Regarding Claim 12, in addition to the elements stated above regarding claim 11, the combination further discloses:
wherein the logic causes at least one of a power consumption and an audio performance of the ASRC to vary based on an input sample rate and an output sample rate associated with the communication path (Sinai col. 7 lines 18-22, col. 11 lines 45-55, col. 22 lines 22-65; see also col. 24: ll. 27-47 and col. 27: ll. 4-20: based on the sample rates of the audio signals entering and leaving the codec, for example with lower or higher sample rates, the optimized circuitry determines the audio performance by selecting the appropriate DAC, ADC and other components, for example mono or stereo, to be utilized to process the audio signals, as well as utilizing a digital-only communication path).

Regarding Claim 13, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the system conditions comprise one or more of the following: audio quality, stream bandwidth, audio format (Lesso para 0052: the condition when the 

Regarding Claim 14, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the logic is further configured to modify operational parameters in order to control performance of the communication path at one of the following times: immediately upon a change to one or more system conditions (Sinai col 19 line 55 – col 21 line 2: the optimizing circuitry configures the communication path within the codec 9 into different configurations for differing audio functions by determining which components are to be utilized for a specific type of audio signal upon reception [immediately] at the codec 9 of the specific type of audio signal [change to one or more system conditions]), when audio silence occurs, and when a host device sets an alternate setting of zero bandwidth.

Regarding Claim 15, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the codec further comprises a plurality of analog-to-digital converters (ADCs) (Sinai col 19 line 55 – col 20 line 55: codec 9 contains several ADCs) and wherein the system further comprises a digital signal processor (DSP) coupled in series with at least one ADC of the plurality of ADCs and coupled in series with at least one 
one or more digital audio streams originate from an input source of the system and are processed and output by the system (Sinai col 19 line 55 – col 23 line 9, figs. 9a - f: configurations of the codec 9 include processing digital audio streams inputted via the PCM or AC-link, and then outputted from codec 9); and
one of the one or more digital audio streams is converted from or to an analog signal domain (Sinai col 19 line 55 – col 23 line 9, figs. 9a - f: configurations of the codec 9 include processing digital audio streams inputted via the PCM or AC-link, and can be outputted from codec 9 after conversion to analog by a DAC of the codec 9).

Claim 16 is rejected under the same grounds stated above for Claim 1.

Claim 17 is rejected under the same grounds stated above for Claim 2.

Claim 18 is rejected under the same grounds stated above for Claim 3.

Claim 19 is rejected under the same grounds stated above for Claim 4.

Claim 20 is rejected under the same grounds stated above for Claim 5.

Claim 21 is rejected under the same grounds stated above for Claim 6.

Claim 22 is rejected under the same grounds stated above for Claim 7.

Claim 25 is rejected under the same grounds stated above for Claim 10.

Claim 26 is rejected under the same grounds stated above for Claim 11.

Claim 27 is rejected under the same grounds stated above for Claim 12.

Claim 28 is rejected under the same grounds stated above for Claim 13.

Claim 29 is rejected under the same grounds stated above for Claim 14.

Claim 30 is rejected under the same grounds stated above for Claim 15.

Allowable Subject Matter
Claims 8 - 9, and 23 - 24 have no prior art rejection and are objected to as depending from a rejected base claim and the claims are not taught by or obvious over the prior art and would be allowable if rewritten in independent form including all of their limitations and all limitations of their base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653    
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653